DETAILED ACTION
Response to Amendment
This allowance is in response to the application filed on 9/4/2019. Claims 1-20 have been fully considered.
Examiner considers the language of claim 16 to satisfy the statutory requirements for patentable subject matter under 35 U.S.C. 101. The recited computer-readable storage medium is not interpreted as signals per se based upon the detailed definition of the term computer-readable storage medium in paragraphs 0088-0089 of Applicant’s specification, which provides ample explanation that the term is not transitory in nature.
Examiner identified related U.S. patent application 16/502,093 (U.S. Pat. App. Pub. 2021/0006544 A1), which Examiner has determined does not pose issues of double patenting in its current state.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Corvera (U.S. Pat. App. Pub. 2009/0328063 A1), teaches inter-frame messaging using connections established within a browser between a parent page and a child page; Kolam (U.S. Pat. App. Pub. 2015/0143223 A1), teaches nested browsing content channeled through a proxy; Banga (U.S. Pat. 9,106,690 B1), teaches executing requests from embedded child documents or pages within a webpage performed in an isolated proxy space; Dillon (U.S. Pat. App. Pub. 2004/0205149 A1), teaches upstream proxy parses web pages to asses an embedded object. 
However, Corvera, Kolam, Banga, and Dillon do not anticipate or render obvious the combination set forth in the independent claim 1 recited as, “… adding a control frame creation to the response, the control frame creation configured to create a control frame child of the web frame, the control frame child configured to set and retrieve data of a browser data store, (d) returning to the requestor the response including the added control frame creation, and (e) adding control frame creations to one or more other responses to respective other requests which implicate respective other web frames, such that a plurality of web frames of the page each has a respective control frame child; whereby the plurality of web frames of the page are configured for cross-frame communication with one another using message data that is set in the browser data store by one of the web frames and retrieved from the browser data store by another of the web frames; and whereby security of communications between web frames of the plurality is enhanced in that each control frame child is free of any dependency on any external resource and is also free of any call to any external script.”
Recited in claim 8 as, “… adding a control frame creation to the response, the control frame creation configured to create a control frame child of the web frame, the control frame child configured to set and retrieve data of a session-specific browser data store; returning to the requestor the response including the added control frame creation; adding control frame creations to one or more other responses to respective other requests which implicate respective other web frames, such that a plurality of web frames of the page each has a respective control frame child; whereby the plurality of web frames of the page are configured for cross- frame communication with one another using message data that is set in the session-specific browser data store by one of the web frames and retrieved from the session-specific browser data store by another of the web frames; and whereby security of communications between web frames of the plurality is enhanced in that each control frame child is free of any dependency on any external resource and is also free of any call to any external script.”
Recited in claim 16 as, “… adding a control frame child to each of a plurality of web frames of a page, each control frame child having an instance of the same control frame code, the control frame code configured to set and retrieve data of a browser data store; performing a cross-frame communication, said performing including one of the web frames setting a message data in the browser data store and another of the web frames retrieving the message data from the browser data store, whereby security of communications between web frames of the plurality is enhanced in that the control frame code is free of any dependency on any external resource and is also free of any call to any external script.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leverant (U.S. Pat. App. Pub. 2014/0189498 A1), facilitating interaction between embedded frames or iframes within a webpage; Frisbie (U.S. Pat. App. Pub. 2018/0367572 A1), cross-origin communication in internet content originating from different domains; Schejter (U.S. Pat. App. Pub. 2018/0013848 A1), rewriting scripts to redirect embedded webpage requests; Kupferschmied (U.S. Pat. App. Pub. 2018/0205705 A1), network request proxy system using a trusted web engine; Iozzia (U.S. Pat. App. Pub. 2012/0089481 A1), using a trusted proxy frame to secure sensitive information; Gutkin (U.S. Pat. App. Pub. 2013/0311863 A1), re-writing dynamically generated IRL in proxied HTML content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493